Title: To James Madison from James Maury, 20 April 1808
From: Maury, James
To: Madison, James



Sir
Liverpool 20th. April 1808

I had the honor of writing to you on the 24th Ulto:
As to the state of our produce in this market, I can only make the same observation I made on the 12th Ulto: & beg leave to refer to the inclosed price current.
We have information within these few days (which the Mercantile houses here consider correct) that, about the latter end of February, four American vessels bound hence to various ports of the U. S. A. were captured by two French Frigates returning from Martinique, that three of the vessels were burnt & the other given up to the crews of the whole to convey them to America.  The names of two are as annexed.  The names of the others unknown.  We understand the Osage, with Mr. Nourse for London & Mr. Lewis for Paris, arrived at L’Orient the 22d. Ulto:  Mr. N. has not yet reached this country.  He has long been expected with the most anxious solicitude.  I have the Honor to be with perfect respect Your Most Obedient Servant

James Maury


Eliza
Brutus

